Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0133191).

As to claim 1, Kang (Figs. 1, 2) teaches a display panel, comprising a plurality of pixel units (70), each of the plurality of pixel units comprising a pixel circuit; 
wherein the pixel circuit of each of the plurality of pixel units comprises a driver (T1), a writer (T2), a power supply (T6, C2), a reset module (T3), a controller (T7) and a compensator (T4, C1)
wherein the power supply comprises a fourth switching transistor (T6) and a second capacitor (C2); 
wherein a gate of the fourth switching transistor is input with a light emitting control signal (EM), and a source of the fourth switching transistor is input with a power supply signal (ELVDD); 
wherein the second capacitor comprises: 
a first electrode connected to the driver (Through node N1); and 
a second electrode input with the power supply signal (ELVDD).

As to claim 5, Kang teaches a control terminal of the reset module is input with a reset signal (S2), an input terminal of the reset module is input with an initialization signal (VINIT), and an output terminal of the reset module is connected to a first node (N1); the reset module is configured to, under control of the reset signal, initialize the first node by the initialization signal (Shown in Fig. 2); 
a control terminal of the compensator is input with a scan signal (S1), a first input terminal of the compensator is connected to a second node (N3), a second input terminal of the compensator is input with the power supply signal (ELVDD), and an output terminal of the compensator is connected to the first node (N1); the compensator is configured to, under control of the scan signal, compensate a threshold voltage at the first node (Shown in Fig. 2); 
a control terminal of the driver is connected to the first node (N1), an input terminal of the driver is connected to a third node (N2), and an output terminal of the driver is connected to the second node (N3); the driver is configured to, under control of the first node, make the third node and the second node conducted (Through transistor T1); 
a control terminal of the power supply is input with the light emitting control signal (EM), an input terminal of the power supply is input with the power supply signal (ELVDD), and an output terminal of the power supply is connected to the third node (N2); the power supply is configured to, under control of the light emitting control signal, output the power supply signal to the third node (N2); 
a control terminal of the writer is input with the scan signal (S1), an input terminal of the writer is input with a data signal (DATA), and an output terminal of the writer is 
a control terminal of the controller is input with the light emitting control signal (EM), an input terminal of the controller is connected to the second node (N3), and an output terminal of the controller is configured to output the driving signal for driving the light emitting device (OLED) to emit light; the controller is configured to, under control of the light emitting control signal, output a signal at the second node as the driving signal for driving the light emitting device to emit light (The signal at N3 is transmitted through T7 to the OLED).

As to claim 6, Kang teaches wherein the reset module comprises a first switching transistor (T3); 
wherein a gate of the first switching transistor is input with the reset signal (S2), a source of the first switching transistor is input with the initialization signal (VINIT), and a drain of the first switching transistor is connected to the first node (N1).

As to claim 7, Kang teaches wherein the compensator comprises a second switching transistor (T4) and a first capacitor (C1); wherein: 
a gate of the second switching transistor is input with the scan signal (S1), a source of the second switching transistor is connected to the second node (N3), and a drain of the second switching transistor is connected to the first node (N1); and 
an electrode of the first capacitor is input with the power supply signal (ELVDD), and another electrode of the first capacitor is connected to the first node (N1).

As to claim 8, Kang teaches wherein the driver comprises a third switching transistor (T1); 
wherein a gate of the third switching transistor is connected to the first node (N1), a source of the third switching transistor is connected to the third node (N2), and a drain of the third switching transistor is connected to the second node (N3).

As to claim 9, Kang teaches wherein the writer comprises a fifth switching transistor (T2); 
wherein a gate of the fifth switching transistor is input with the scan signal (S1), a source of the fifth switching transistor is input with the data signal, and a drain of the fifth switching transistor is connected to the third node (N2).

As to claim 10, Kang teaches wherein the controller comprises a sixth switching transistor (T7); 
wherein a gate of the sixth switching transistor is input with the light emitting control signal (EM), a source of the sixth switching transistor is connected to the second node (N3), and a drain of the sixth switching transistor outputs the driving signal for driving the light emitting device to emit light (Output of T7 drives the OLED).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kang (US 2016/0133191) in view of Yanase (US 2017/0186372).

As to claim 2, Kang teaches the elements of claim 1 above.
However, Kang does not teach the layering of circuit elements.
On the other hand, Yanase (Figs. 4-7) teaches wherein the fourth switching transistor (T4) comprises: 
an active layer (62) formed on a substrate (11) and comprising a channel region (Region under the “T4” shown in Fig. 5) [0154] which connects a source region (Region connected to 451) and a drain region (Region connected to Cst), wherein the source region and the drain region are doped to serve as the source and a drain of the fourth switching transistor (The combined circuit elements form T4), respectively; 
a gate layer (64) insulated from the active layer (Insulated through 63), wherein a part of the gate layer which overlaps with the channel region along a first direction (E.g. horizontally) serves as the gate of the fourth switching transistor [0159], and the first direction is a direction perpendicular to the substrate (Perpendicular as measured against a vertical cross-section of the substrate 11); 
wherein the second electrode of the second capacitor is formed by a conductive layer (Layer shown connecting Cst and the drain of T4) which is formed above the gate 

As to claim 3, Kang teaches the elements of claim 1 above.
However, Kang does not teach the layering of circuit elements.
On the other hand, Yanase (Figs. 4-7) teaches wherein the first electrode of the second capacitor is formed by a part of the active layer (Active layer shown as forming a bottom layer of Cst in Fig. 5), and an orthographic projection of the second electrode on the substrate partially overlaps an orthographic projection of the first electrode on the substrate (A layer is shown as at least partially overlapping the active layer in Fig. 5).

As to claim 4, Kang teaches the elements of claim 1 above.
However, Kang does not teach the layering of circuit elements.
On the other hand, Yanase (Figs. 4-7) teaches wherein second electrodes of second capacitors of pixel circuits arranged in a same row along a second direction (E.g. Vertical direction) are electrically connected to 204833-0685-0281, v.1form an integral structure (Adjacent pixel circuits are connected to each other through the entire display and contain the same electrical component layering).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kang (US 2016/0133191) in view of Wolfe (US 2010/0231528).

As to claim 11, Kang (Figs. 1, 2) teaches wherein the display panel comprises a plurality of cathodes (OLED cathodes for every pixel circuit); 
wherein each of the pixel circuits (Fig. 2) comprises a light emitting device (OLED) having one of the cathodes.

However, Kang does not teach an integrated touch display.
On the other hand, Wolfe (Figs. 1, 3) teaches a touch screen comprising a touch panel; wherein the touch panel comprises:
touch wires (Shown as elements 110 and 120) corresponding to one of the cathodes (Corresponding to each OLED).
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the driving of the OLED with a square wave of Wolfe with the display of Kang because the combination would add touch detection functionality to the display of Kang, thus providing the user with a way to interface with the display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691